CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
EXHIBIT 10.08
 
ADVISORY AGREEMENT
 
THIS AGREEMENT, made as of January 28, 2009, among RJO Global Trust, a Delaware
statutory business trust (the “Fund”), R.J. O’Brien Fund Management, LLC, a
Delaware limited liability company (the “Managing Owner”), and NuWave Investment
Management, LLC, a Delaware limited liability company (the “Trading Advisor”).
 
W I T N E S S E T H :
 
WHEREAS, the Fund has been organized as a Delaware statutory business
trust  pursuant to its organizational documents to, among other things, directly
or indirectly through one or more commodity trading advisors, trade, buy, sell,
spread, or otherwise acquire, hold, or dispose of commodities (including, but
not limited to, foreign currencies, mortgage-backed securities, money market
instruments, financial instruments, and any other securities or items which are
now, or may hereafter be, the subject of futures contract trading), domestic and
foreign commodity futures contracts, forward contracts, foreign exchange
commitments, options on physical commodities and on futures contracts, spot
(cash) commodities and currencies, exchange of futures contracts for physicals
transactions, exchange of physicals for futures contracts transactions, and any
rights pertaining thereto, whether traded on an organized exchange or otherwise
(hereinafter referred to collectively as “futures interests;” provided, however,
such definition shall exclude securities futures products as defined by the
Commodity Futures Trading Commission (“CFTC”), options in securities futures and
options in equities) and securities (such as United States Treasury securities)
approved by the CFTC for investment of customer funds and other securities on a
limited basis, and to engage in all activities incident thereto;
 
WHEREAS, the Fund is a commodity pool operated by the Managing Owner; and the
Fund’s units are being offered pursuant to a registration statement on Form S-1
(No. 333-146177) as from time to time amended filed under the Securities Act of
1933, as amended;
 
WHEREAS, the principals of the Trading Advisor have experience trading in
futures interests and the Trading Advisor is willing to provide the services and
undertake the obligations as set forth herein;
 
WHEREAS, the Fund and the Managing Owner each desires the Trading Advisor to act
as a trading advisor for the Fund and to make investment decisions with respect
to futures interests for the Fund and the Trading Advisor desires so to act; and
 
WHEREAS, the Fund, the Managing Owner and the Trading Advisor wish to enter into
this Agreement which, among other things, sets forth certain terms and
conditions upon which the Trading Advisor will conduct the futures interest
trading with respect to a portion of the Fund’s assets, as described herein.
 
NOW, THEREFORE, the parties hereto hereby agree as follows:
 

--------------------------------------------------------------------------------


 
1.  
Undertakings in Connection with the Continuing Offering of Units.

 
(a) The Trading Advisor agrees with respect to the continuing offering of
interests (“Units”) in the Fund: (i) to make all disclosures regarding itself,
its principals and affiliates, its trading performance, its trading systems,
methods and strategies (subject to the need, in the reasonable discretion of the
Trading Advisor, to preserve the secrecy of Proprietary Information (as defined
in Section 1(c) hereof) concerning such systems, methods and strategies), any
client accounts over which it has discretionary trading authority (other than
the names of or identifying information with respect to any such clients), and
otherwise, as the Fund may reasonably require (x) in connection with Fund’s
offering materials (the “Prospectus”) as required by Rule 4.21 of the
regulations under the Commodity Exchange Act (the “CEAct”), and the rules and
regulations of the Securities and Exchange Commission (the “SEC”) including in
connection with any amendments or supplements thereto, or (y) to comply with any
other applicable law or rule or regulation, including those of the CFTC, the
National Futures Association (the “NFA”), the SEC, or any other regulatory or
self-regulatory body, exchange, or board with jurisdiction over its members (or
to comply with the reasonable request of the aforementioned organizations); and
(ii) to otherwise reasonably cooperate with the Fund and the Managing Owner by
providing information regarding the Trading Advisor in connection with the
preparation of the Prospectus, including any amendments or supplements thereto,
as part of making application for registration of the Units under the securities
or blue sky laws of any jurisdictions, including foreign jurisdictions, as the
Fund may deem appropriate; provided that all such disclosures are subject to the
need, in the reasonable discretion of the Trading Advisor, to preserve the
secrecy of Proprietary Information concerning its clients, systems methods and
strategies. As used herein, unless otherwise provided, the term “principal”
shall have the meaning as defined in Rule 4.10(e) of the CFTC’s regulations and
the term “affiliate” shall mean an individual or entity that directly or
indirectly controls, is controlled by, or is under common control with, such
party.  The Managing Owner may, in its sole discretion and at any time, withdraw
the SEC registration of the Units or discontinue the offering of Units.
 
(b) If the Trading Advisor becomes aware of any materially untrue or misleading
statement or omission regarding itself or any of its principals or affiliates in
the Disclosure Document (as defined in Section 19 hereof), or of the occurrence
of any event or change in circumstances which would result in there being any
materially untrue or misleading statement or omission in the Disclosure Document
regarding itself or any of its principals or affiliates, the Trading Advisor
shall promptly notify the Managing Owner and shall reasonably cooperate with the
Managing Owner in the preparation of any necessary amendments or supplements to
the Prospectus. Neither the Trading Advisor nor any of its principals, or
affiliates, or any stockholders, officers, directors, or employees shall
distribute the Prospectus or selling literature or shall engage in any selling
activities whatsoever in connection with the continuing offering of Units except
as may be specifically approved by the Managing Owner and agreed to by the
Trading Advisor.
 
(c) For purposes of this Agreement, and notwithstanding any of the provisions
hereof, all non-public information relating to the Trading Advisor including,
but not limited to, records, whether original, duplicated, computerized,
handwritten, or in any other form, and information contained therein, business
and/or marketing and/or sales plans and proposals, names of past and current
clients, names of past, current and prospective contacts, trading
2

--------------------------------------------------------------------------------



methodologies, systems, strategies and programs, trading advice, trading
instructions, results of proprietary accounts, training materials, research data
bases, portfolios, and computer software, and all written and oral information,
furnished by the Trading Advisor to the Fund and the Managing Owner and/or their
officers, directors, employees, agents (including, but not limited to,
attorneys, accountants, consultants, and financial advisors) or controlling
persons (each a “Recipient”), regardless of the manner in which it is furnished,
together with any analysis, compilations, studies or other documents or records
which are prepared by a Recipient of such information and which contain or are
generated from such information, regardless of whether explicitly identified as
confidential, with the exception of information which (i) is or becomes
generally available to the public other than as a result of acts by the
Recipient in violation of this Agreement, (ii) is in the possession of the
Recipient prior to its disclosure pursuant to the terms hereof, (iii) is or
becomes available to the Recipient from a source that is not bound by a
confidentiality agreement with regard to such information or by any other legal
obligation of confidentiality prohibiting such disclosure, or (iv) that is
independently developed by the Recipient without use of the confidential
information described in this Section 1(c), are and shall be confidential
information and/or trade secrets and the exclusive property of the Trading
Advisor (“Confidential Information” and/or “Proprietary Information”).
 
(d) The Fund and the Managing Owner each warrants and agrees that they and their
respective officers, directors, members, equity holders, employees and agents
(including for purposes of this Agreement, but not limited to, attorneys,
accountants, consultants, and financial advisors) will protect and preserve the
Confidential Information and will disclose Confidential Information or otherwise
make Confidential Information available only to the Fund’s or the Managing
Owner’s officers, directors, members, equity holders, employees and agents
(including for purposes of this Agreement, but not limited to, attorneys,
accountants, consultants, and financial advisors), who need to know the
Confidential Information (or any part of it) for the purpose of satisfying their
fiduciary, legal, reporting, filing or other obligations hereunder or to monitor
performance in the account during the term of this Agreement or thereafter, or
to the Fund, Managing Owner or a Recipient, as the case may be, is required to
disclose such Confidential Information due to a fiduciary obligation or legal or
regulatory request. Additionally, the Fund and the Managing Owner each warrants
and agrees that it and any Recipient will use the Confidential Information
solely for the purpose of satisfying the Fund’s or the Managing Owner’s
obligations under this Agreement and not in a manner which violates the terms of
this Agreement.
 
2.  
Duties of the Trading Advisor.

 
(a) Upon the commencement of trading operations on or about February 1, 2009 by
the Trading Advisor with respect to a portion of the assets of the Fund, the
Trading Advisor hereby agrees to act as a Trading Advisor for the Fund and, as
such, shall have authority and responsibility for directing the investment and
reinvestment of that portion of the Fund’s assets allocated to the Trading
Advisor, which shall consist of the Allocated Net Assets (as defined in Section
5(c) hereof) plus “notional” funds, if any, allocated to the Trading Advisor, as
specified in writing by the Managing Owner and consented to by the Trading
Advisor (the “Assets”), on the terms and conditions and in accordance with the
prohibitions and the trading policies set forth in Exhibit A to this Agreement
as amended from time to time and provided in writing to the Trading Advisor by
the Managing Owner (the “Trading Policies”); provided,

3

--------------------------------------------------------------------------------



however, that the Managing Owner may override the instructions of the Trading
Advisor without notice to the Trading Advisor to the extent necessary (i) to
comply with the Trading Policies and with applicable speculative position
limits, (ii) to fund any distributions or redemptions, (iii) to pay the Fund’s
expenses, (iv) to the extent the Managing Owner believes doing so is necessary
for the protection of the Fund, (v) to terminate the futures interest trading of
the Account (as defined in Section 4) with the Trading Advisor, or (vi) to
comply with any applicable law or regulation. The Managing Owner agrees not to
override any such instructions for the reasons specified in clauses (ii) or
(iii) of the preceding sentence unless the Trading Advisor fails to comply with
a request of the Managing Owner to make the necessary amount of funds available
to the Fund within two trading days of such request.  The Trading Advisor shall
not be liable for the consequences of any decision by the Managing Owner to
override instructions of the Trading Advisor, except to the extent that such
consequences result from a material breach of this Agreement by the Trading
Advisor or the Trading Advisor fails to comply with the Managing Owner’s
decision to override an instruction.  Notwithstanding anything to the contrary
contained in this Agreement, the Fund shall have the right to instruct the
Trading Advisor to liquidate any or all positions at any time.
 
(b) The Trading Advisor shall:
 
(i) Exercise good faith and due care in trading futures interests for the
account of the Fund in accordance with the prohibitions and Trading Policies,
and the trading systems, methods, and strategies of the Trading Advisor
described in the Disclosure Document, with such changes and additions to such
trading systems, methods or strategies as the Trading Advisor, from time to
time, incorporates into its trading approach for accounts the size of the Fund.
 
(ii) Provide the Managing Owner, within 45 days of the end of a calendar
quarter, and within 45 days of a separate request which the Managing Owner may
make from time to time, with information comparing the performance of the Fund’s
account and the performance of a representative sample of other client accounts,
including the composite performance of all accounts managed (“Other Accounts”)
directed by the Trading Advisor using the trading systems used by the Trading
Advisor on behalf of the Fund over a specified period of time for the purpose of
confirming that the Fund has been treated equitably compared to such Other
Accounts.  In providing such information, the Trading Advisor may take such
steps as are necessary to assure the confidentiality of the Trading Advisor’s
clients’ identities. The Trading Advisor shall, upon the Managing Owner’s
request, consult with the Managing Owner concerning any discrepancies between
the performance of such Other Accounts and the Fund’s account. The Trading
Advisor shall promptly inform the Managing Owner in writing of any material
discrepancies of which the Trading Advisor is aware. The Managing Owner
acknowledges that the following differences in accounts, among other reasons,
may cause divergent trading results:  different trading strategies, methods or
degrees of leverage, different trading policies, accounts experiencing differing
inflows or outflows of equity, different risk profiles, accounts which commence
trading at different times and accounts which have different portfolios or
different fiscal years.
 
4

--------------------------------------------------------------------------------


 
(iii) Inform the Managing Owner when the Trading Advisor’s open positions
maintained by the Trading Advisor exceed the Trading Advisor’s applicable
speculative position limits.
 
(iv) Upon request of the Managing Owner, promptly provide the Managing Owner
with all information concerning the Trading Advisor and its activities
reasonably requested by the Managing Owner (including, without limitation,
information relating to changes in control, key personnel, trading approach, or
financial condition).  Additionally, the Trading Advisor agrees to furnish R.J.
O’Brien & Associates, LLC (“RJOB”) by telephone, facsimile or electronic data
transmission  (i) a final report of all trades at the end of each business day
and (ii) a report of any trade made involving an individual market position with
a required initial margin equal to 10% or more of the Assets within 30 minutes
of the Trading Advisor’s receipt of confirmation, verbal or otherwise, from the
executing broker that such a trade has been executed.  The Trading Advisor
further acknowledges and agrees that the timely provision of all such
information is of the essence in order to enable the Fund, its designated
entities, and RJOB to monitor and comply with mandatory risk control algorithms
imposed upon the operation of the Fund.
 
(c) All purchases and sales of futures interests pursuant to this Agreement
shall be for the account, and at the risk, of the Fund and not for the account,
or at the risk of the Trading Advisor or any of its affiliates or each of their
principals, stockholders, directors, officers, or employees, or any other
person, if any, who controls the Trading Advisor. All brokerage commissions and
related transaction fees arising from such trading by the Trading Advisor shall
be for the account of the Fund.
 
(d) Subject to Section 8(a) hereof, *.  The Trading Advisor shall have an
affirmative obligation to promptly notify the Managing Owner upon discovery of
its own errors with respect to the account, and the Trading Advisor shall use
its commercially reasonable efforts to identify and promptly notify the Managing
Owner of any order or trade which the Trading Advisor reasonably believes was
not executed in accordance with its instructions to any Commodity Broker or such
other commodity broker utilized to execute orders for the Fund.
 
(e) Prior to the commencement of trading by the Fund, the Managing Owner, on
behalf of the Fund, shall deliver to the Trading Advisor a trading authorization
appointing the Trading Advisor the Fund’s attorney-in-fact for such purpose (a
form of which is attached hereto as Exhibit B).
 
(f) In performing services to the Fund, the Trading Advisor shall utilize its
Combined Futures Portfolio (2x) (the “Trading Program”), as described in the
Disclosure Document, and as modified from time to time. The Trading Advisor
shall give the Managing Owner prior written notice of any change in the Trading
Program that the Trading Advisor considers to be material (and shall not effect
such change on behalf of the Fund without the Managing Owner’s consent),
including any additional futures interests to be traded by the Trading Advisor
not already listed on Exhibit C.  Changes in the futures interests traded,
provided that such futures interests are listed on Exhibit C, shall not be
deemed a modification of the Trading Program.



--------------------------------------------------------------------------------

* Confidential material redacted and filed separately with the Commission.
 
5

--------------------------------------------------------------------------------


 
3.  
Trading Advisor as an Independent Contractor.

 
For all purposes of this Agreement, the Trading Advisor shall be deemed to be an
independent contractor and shall, unless otherwise expressly provided herein or
authorized, have no authority to act for or represent the Fund in any way or
otherwise be deemed an agent of the Fund.  Nothing contained herein shall be
deemed to require the Fund to take any action contrary to its governing
documents as from time to time in effect, or any applicable law or rule or
regulation of any regulatory or self-regulatory body, exchange, or board.
Nothing herein contained shall constitute the Trading Advisor or the Managing
Owner as members of any partnership, joint venture, association, syndicate or
other entity, or be deemed to confer on any of them any express, implied, or
apparent authority to incur any obligation or liability on behalf of any other.
It is expressly agreed that the Trading Advisor is neither a promoter, sponsor,
underwriter, placement agent, or issuer with respect to the Fund, nor does the
Trading Advisor have any authority or responsibility with respect to the offer,
sale or issuance of Units.
 
4.  
Commodity Broker.

 
The Trading Advisor shall effect all transactions in futures interests for the
Fund through the Fund’s separate account of the Fund to be traded exclusively by
the Trading Advisor (the “Account”) maintained with RJOB or such commodity
broker or brokers as the Managing Owner shall direct and appoint from time to
time (the “Commodity Brokers”).
 
Notwithstanding the foregoing, the Trading Advisor may execute trades through
floor brokers other than those employed by RJOB and its affiliates so long as
arrangements (including executed give-up agreements) are made for such floor
brokers to “give-up” or transfer the positions to RJOB in conformity with the
Trading Policies set forth in Exhibit A attached hereto.
 
5.  
Fees.

 
(a) For the services to be rendered to the Fund by the Trading Advisor under
this Agreement:
 
(i) The Fund shall pay the Trading Advisor a monthly management fee equal to
1/12 of *% (a *% annual rate) of the Assets allocated to it (as defined in
Section 2(a) hereof) as of the last day of each month (the “Management
Fee”).  The Management Fee is payable in arrears within 20 Business Days of the
end of the month for which it was calculated.  For purposes of this Agreement,
“Business Day” shall mean any day which the securities markets are open in the
United States.
 
(ii) The Fund shall pay the Trading Advisor an incentive fee equal to 20% of the
New Trading Profit (as defined in Section 5(d) hereof) that shall accrue monthly
but is not payable until the end of each calendar quarter (the “Incentive
Fee”).  The initial incentive period will commence on the date the Trading
Advisor commences trading the Account and shall end on the last day of the
then-current calendar quarter.  The Incentive Fee is payable within 20 Business
Days of the end of the calendar quarter for which it was calculated.
 
 

--------------------------------------------------------------------------------

* Confidential material redacted and filed separately with the Commission.


6

--------------------------------------------------------------------------------


 
(b) If this Agreement is terminated on a date other than the last day of a
calendar quarter, the Incentive Fee shall be determined as if such date were the
end of a calendar quarter. If this Agreement is terminated on a date other than
the end of a month, the Management Fee described above shall be determined as if
such date were the end of a month, but such fee shall be prorated based on the
ratio of the number of trading days in the month through the date of termination
to the total number of trading days in the month. If, during any month after the
Trading Advisor commences trading operations on behalf of the Account (including
the month in which the Trading Advisor commences such operations), the Fund does
not conduct business operations, or suspends trading for the Account, or, as a
result of an act or material failure to act by the Trading Advisor, is otherwise
unable to utilize the trading advice of the Trading Advisor on any of the
trading days of that month for any reason, the Management Fee shall be prorated
based on the ratio of the number of trading days in the month which the Account
engaged in trading operations or utilizes the trading advice of the Trading
Advisor to the total number of trading days in the month. The Management Fee
payable to the Trading Advisor for the month in which the Fund begins to receive
trading advice from the Trading Advisor pursuant to this Agreement shall be
prorated based on the ratio of the number of trading days in the month from the
day the Fund begins to receive such trading advice to the total number of
trading days in the month. In the event that there is an increase or decrease in
the Assets as of any day other than the first day of a month, the Trading
Advisor shall be paid a pro rata Management Fee on such increase or decrease in
the Assets for such month.
 
(c) The term “Allocated Net Assets” shall mean the total assets of the Fund
allocated to the Account (including, but not limited to, all cash and cash
equivalents, accrued interest and amortization of original issue discount, and
the market value (marked-to-market) of all open futures interest positions and
other assets of the Account) less all liabilities of the Fund determined in
accordance with generally accepted accounting principles consistently applied
under the accrual basis of accounting. Unless generally accepted accounting
principles require otherwise, the market value of a futures or option contract
traded on a United States exchange shall mean the settlement price on the
exchange on which the particular futures or option contract shall be traded by
the Trading Advisor on behalf of the Account with respect to which the Net
Assets are being determined; provided, however, that if a contract could not be
liquidated on such day due to the operation of daily limits or other rules of
the exchange on which that contract shall be traded or otherwise, the settlement
price on the first subsequent day on which the contract could be  liquidated
shall be the market value of such contract for such day, or if a contract could
not be liquidated on such day due to the exchange being closed for an exchange
holiday, the settlement price on the most recent preceding day on which the
contract could have been liquidated shall be the market value of such contract
for such day.  The market value of a forward contract or a futures or option
contract traded on a foreign exchange or market shall mean its daily settlement
price as published by the foreign exchange, or if such settlement price is
unavailable, the market value as determined by the Managing Owner on a basis
consistently applied for each different variety of contract.

7

--------------------------------------------------------------------------------


 
(d) The term “New Trading Profit” shall mean net futures interest trading
profits (realized and unrealized) on the Assets, decreased proportionally by the
Trading Advisor’s monthly Management Fees and brokerage commissions and NFA fees
applicable to the Account.  Interest income is not included in New Trading
Profit. Extraordinary expenses do not reduce New Trading Profit.  Such trading
profits and items of decrease shall be determined from the end of the last
calendar quarter in respect of which an Incentive Fee was earned by the Trading
Advisor or, if no Incentive Fee has been earned previously by the Trading
Advisor, from the date that the Trading Advisor commenced managing the Assets,
to the end of the calendar quarter as of which such Incentive Fee calculation is
being made. New Trading Profit shall be calculated before reduction for
Incentive Fees paid or accrued so that the Trading Advisor does not have to earn
back Incentive Fees.
 
(e) If any payment of Incentive Fees is made to the Trading Advisor on account
of New Trading Profit earned by the Trading Advisor and the Trading Advisor
thereafter fails to earn New Trading Profit or experiences losses for any
subsequent incentive period, the Trading Advisor shall be entitled to retain
such amounts of Incentive Fees previously paid to the Trading Advisor in respect
of such New Trading Profit. No Incentive Fees shall be payable to the Trading
Advisor until the Trading Advisor has earned New Trading Profit; provided,
however, that if the Assets are reduced because of redemptions that occur at the
end of, and/or subsequent to, a calendar quarter in which the Trading Advisor
experiences a futures interest trading loss for the Fund, the trading loss that
must be recovered before the Trading Advisor will be deemed to experience New
Trading Profit in a subsequent calendar quarter will be equal to the amount
determined by (x) dividing the Assets after such decrease by the Assets in
immediately before such decrease and (y) multiplying that fraction by the amount
of the unrecovered futures interest trading loss prior to such decrease. In the
event that the Trading Advisor experiences a trading loss in more than one
calendar quarter without the Trading Company paying an intervening Incentive Fee
and Assets are reduced in more than one such calendar quarter because of
redemptions, then the trading loss for each such calendar quarter shall be
adjusted in accordance with the formula described above and such reduced amount
of futures interest trading loss shall be carried forward and used to offset
subsequent futures interest trading profits. No Incentive Fees shall be payable
to the Trading Advisor until the Trading Advisor has earned New Trading Profit.
 
6.  
Designation of Additional Trading Advisors and Reallocation of Net Assets

 
(a)           If the Managing Owner at any time deems it to be in the
best  interests  of  the  Fund, the  Managing Owner may designate  one or more
additional trading advisors for  the Fund
and  may  apportion  to  such  additional trading advisor(s) the management of
such amounts of the Fund’s assets as  the Managing Owner shall determine in its
absolute discretion.   The designation of an additional trading advisor or
advisors and  the apportionment of the Fund’s assets to such trading
advisor(s)  pursuant to  this  Section  6 shall neither terminate
this  Agreement  nor modify in any regard the respective rights and obligations
of the Fund, the Managing Owner and  the  Trading Advisor hereunder.  In the
event that assets are reallocated from the Trading  Advisor,  the Trading
Advisor shall  thereafter  receive
management  and  incentive  fees  based,  respectively, on Assets, as reduced
pursuant to this Section 6(a) and  the Trading  Profits attributable to such
reduced Assets.
 
8

--------------------------------------------------------------------------------




(b)           The Managing Owner may at any time and from time to time upon
three business days' prior notice reallocate Assets to any other trading advisor
or advisors of the Fund or allocate additional Assets upon three business days'
prior notice to the Trading Advisor from such other trading advisor or advisors;
provided that any such addition to or withdrawal from Assets will only take
place on the last day of a month unless the Managing Owner reasonably determines
that the best interests of the Fund require otherwise.  The Trading Advisor
shall have the right to refuse any additional allocations to be made pursuant to
this Section 6(b).


(c)           The Managing Owner shall not, without the consent of the Trading
Advisor, allocate to the Trading Advisor "notional" assets of the Fund.


7.  
Term

 
(a) This Agreement shall continue in effect for a period of one year from the
date the Agreement was entered into unless otherwise terminated as set forth in
this Section 7. If the Agreement is not terminated upon the expiration of such
one-year period, this Agreement shall automatically renew for an additional
one-year period and shall continue to renew for additional one-year periods
until this Agreement is otherwise terminated, as provided for herein.  The
Trading Advisor may terminate this Agreement at the end of any one-year period
by providing prior written notice of termination to the Fund at least sixty days
prior to the expiration of such one-year period.  This Agreement shall
automatically terminate if the Fund is dissolved.
 
(b) The Fund and Managing Owner each shall have the right to terminate this
Agreement in its discretion (i) at any month end upon five days’ prior written
notice to the Trading Advisor, or (ii) at any time upon prior written notice to
the Trading Advisor upon the occurrence of any of the following events: (A) if
any person described as a “principal” of the Trading Advisor in the Prospectus
ceases for any reason to be an active “principal” of the Trading Advisor; (B) if
the Trading Advisor becomes bankrupt or insolvent; (C) if the Trading Advisor is
unable to use its trading systems or methods as in effect on the date hereof and
as modified in the future for the benefit of the Fund; (D) if the registration,
as a commodity trading advisor, of the Trading Advisor with the CFTC or its
membership in the NFA is revoked, suspended, terminated, or not renewed, or
limited or qualified in any respect; (E) except as provided in Section 12
hereof, if the Trading Advisor merges or consolidates with, or sells or
otherwise transfers its advisory business, or all or a substantial portion of
its assets, any portion of its futures interest trading systems or methods, or
its goodwill to, any individual or entity; (F) if, at any time, the Trading
Advisor violates any Trading Policy or administrative policy, except with the
prior express written consent of the Managing Owner; or (G) if the Trading
Advisor fails in a material manner to perform any of its obligations under this
Agreement.
 
(c) The Trading Advisor may terminate this Agreement at any time, upon thirty
days’ prior written notice to the Fund and Managing Owner, in the event: (A)
that the Managing Owner imposes additional trading limitation(s) in the form of
one or more Trading Policies or administrative policies that the Trading Advisor
does not consent to, such consent not to be unreasonably withheld; (B) the
Managing Owner objects to the Trading Advisor implementing a proposed material
change to the Trading Program and the Trading Advisor certifies to the Managing
Owner in writing that it believes such change is in the best interests of

9

--------------------------------------------------------------------------------



the Fund; (C) the Managing Owner or the Fund materially breaches this Agreement
and does not correct the breach within ten days of receipt of a written notice
of such breach from the Trading Advisor; (D) the Assets fall below $* (after
adding back trading losses) at any time; (E) the Fund becomes bankrupt or
insolvent, (F) the registration of the Managing Owner with the CFTC as a
commodity pool operator or its membership in the NFA is revoked, suspended,
terminated or not renewed, or limited or qualified in any respect, or (G) in the
event that the Managing Owner overrides a trade instruction of the Trading
Advisor pursuant to Section 2(a).  If the Managing Owner or Fund merges,
consolidates or sells a substantial portion of its assets pursuant to Section 12
of this Agreement, the Trading Advisor may terminate this Agreement upon prior
written notice to the Managing Owner and Fund.
 
(d) Except as otherwise provided in this Agreement, any termination of this
Agreement in accordance with this Section 7 shall be without penalty or
liability to any party, on account of such termination.
 
(e) The indemnities set forth in Section 8 hereof shall survive any termination
of this Agreement.
 
8.  
Standard of Liability: Indemnifications.

 
(a) Limitation of Trading Advisor Liability. In respect of the Trading Advisor’s
role in the futures interests trading of the Fund, the Trading Advisor shall not
be liable to the Fund or the Managing Owner or their partners, directors,
officers, principals, managers, members, shareholders, employees, controlling
persons or successors and assigns except that the Trading Advisor shall be
liable for acts or omissions that constitute a breach of this Agreement or a
representation, warranty or covenant herein, willful misconduct or gross
negligence, or are the result of the Trading Advisor not having acted in good
faith and in the reasonable belief that such actions or omissions were in, or
not opposed to, the best interests of the Fund.
 
(b) Trading Advisor Indemnity in Respect of Management Activities. The Trading
Advisor shall indemnify, defend and hold harmless the Fund and the Managing
Owner, their controlling persons, their affiliates and their respective
directors, officers, principals, managers, members, shareholders, employees and
controlling persons from and against any and all losses, claims, damages,
liabilities (joint and several), costs, and expenses (including any reasonable
investigatory, legal, accounting and other expenses incurred in connection with,
and any amounts paid in, any litigation or other proceeding or any settlement;
provided that, solely in the case of a settlement, the Trading Advisor shall
have approved such settlement) resulting from a demand, claim, lawsuit, action
or proceeding (other than those incurred as a result of claims brought by or in
the right of an indemnified party) relating to this Agreement (except as covered
by paragraph (d) below); provided that a court of competent jurisdiction upon
entry of a final judgment finds (or, if no final judgment is entered, by an
opinion rendered by counsel who is approved by the Fund and the Trading Advisor,
such approval not to be unreasonably withheld) to the effect that the action or
inaction of the Trading Advisor that was the subject of the demand, claim,
lawsuit, action, or proceeding constituted gross negligence, willful misconduct,
or a breach of this Agreement by the Trading Advisor or a representation,
warranty or covenant of the Trading Advisor, its controlling persons, its
affiliates and its respective directors, officers, shareholders, employees, and
controlling persons and was not done in good faith.



--------------------------------------------------------------------------------

* Confidential material redacted and filed separately with the Commission.
 
10

--------------------------------------------------------------------------------


 
(c) Fund Indemnity in Respect of Management Activities.  The Fund shall
indemnify, defend and hold harmless the Trading Advisor, its controlling
persons, their affiliates and their respective directors, officers, principals,
managers, members, shareholders, employees and controlling persons, from and
against any and all losses, claims, damages, liabilities (joint and several),
costs and expenses (including any reasonable investigatory, legal, accounting
and other expenses incurred in connection with, and any amounts paid in, any
litigation or other proceeding or any settlement; provided that, solely in the
case of a settlement, the Fund shall have approved such settlement) resulting
from a demand, claim, lawsuit, action or proceeding (other than those incurred
as a result of claims brought by or in the right of an indemnified party)
relating to this Agreement (except as covered by paragraph (e) below); provided
that a court of competent jurisdiction upon entry of a final judgment finds (or,
if no final judgment is entered, by an opinion rendered by counsel who is
approved by the Fund and the Trading Advisor, such approval not to be
unreasonably withheld) to the effect that the action or inaction of the Fund
that was the subject of the demand, claim, lawsuit, action, or proceeding
constituted gross negligence, willful misconduct, or a breach of this Agreement
by the Fund or a representation, warranty or covenant of the Fund, its
controlling persons, its affiliates and directors, officers, shareholders,
employees, and controlling persons and was not done in good faith.
 
(d) Trading Advisor Indemnity in Respect of Sale of Units. The Trading Advisor
shall indemnify, defend and hold harmless the Fund, the Managing Owner, any
selling agent, their controlling persons and their affiliates and their
respective directors, officers, principals, managers, members, shareholders,
employees and controlling persons from and against any and all losses, claims,
damages, liabilities, costs, and expenses, (joint and several), to which any
indemnified person may become subject (including any reasonable investigatory,
legal, accounting and other expenses incurred in connection with, and any
amounts paid in, any litigation or other proceeding or any settlement; provided
that, solely in the case of a settlement, the Trading Advisor shall have
approved such settlement, and in connection with any administrative
proceedings), in respect of the offer or sale of Units, insofar as and only to
the extent that such losses, claims, damages, liabilities, costs, or expenses
(or action in respect thereof) arise out of, or are based upon a breach by the
Trading Advisor of any applicable laws or regulations or any representation,
warranty or agreement in this Agreement.
 
(e)  Fund Indemnity in Respect of Sale of Units. The Fund shall indemnify,
defend and hold harmless the Trading Advisor its controlling persons, their
affiliates and their respective directors, officers, principals, managers,
members shareholders, employees and controlling persons from and against any
loss claim, damage, liability, cost, and expense, joint and several, to which
any indemnified person may become subject (including any reasonable
investigatory, legal, accounting and other expenses incurred in connection with,
and any amounts paid in, any litigation or other proceeding or any settlement;
provided that, solely in the case of a settlement, the Fund shall have approved
such settlement, and in connection with any administrative proceedings), in
respect of the offer or sale of Units, unless such loss, claim, damage,
liability, cost, or expense (or action in respect thereof) arises out of, or is
based upon (i) a breach by the Trading Advisor of any applicable laws or
regulations or any representation, warranty or agreement in this Agreement; or
(ii) any materially untrue statement or omission relating or with respect to the
Trading Advisor, or any of its principals or their operations, trading systems,
methods or performance that was made in the Prospectus or in any other sales
literature and furnished by the Trading Advisor for inclusion therein.
 
11

--------------------------------------------------------------------------------


 
(f) Subject to Section 8(a) hereof, the foregoing agreements of indemnity shall
be in addition to, and shall in no respect limit or restrict, any other remedies
which may be available to an indemnified person.
 
(g) Promptly after receipt by an indemnified person of notice of the
commencement of any action, claim, or proceeding to which any of the indemnities
may apply, the indemnified person will notify the indemnifying party in writing
of the commencement thereof if a claim in respect thereof is to be made against
the indemnifying party hereunder; but the omission so to notify the indemnifying
party will not relieve the indemnifying party from any liability that the
indemnifying party may have to the indemnified person hereunder, except where
such omission has materially prejudiced the indemnifying party. In case any
action, claim, or proceeding is brought against an indemnified person and the
indemnified person notifies the indemnifying party of the commencement thereof
as provided above, the indemnifying party will be entitled to participate
therein and, to the extent that the indemnifying party desires, to assume the
defense thereof with counsel selected by the indemnifying party and not
unreasonably disapproved by the indemnified person. After notice from the
indemnifying party to the indemnified person of the indemnifying party’s
election so to assume the defense thereof as provided above, the indemnifying
party will not be liable to the indemnified person under the indemnity
provisions hereof for any legal and other expenses subsequently incurred by the
indemnified person in connection with the defense thereof, other than reasonable
costs of investigation.
 
Notwithstanding the preceding paragraph, if in any action, claim, or proceeding
as to which indemnification is or may be available hereunder, an indemnified
person reasonably determines that its interests are or may be adverse, in whole
or in part, to the indemnifying party’s interests or that there may be legal
defenses available to the indemnified person that are different from, in
addition to, or inconsistent with the defenses available to the indemnifying
party, the indemnified person may retain its own counsel in connection with such
action, claim, or proceeding and will be indemnified (provided the indemnified
person is so entitled) by the indemnifying party for any legal and other
expenses reasonably incurred in connection with investigating or defending such
action, claim, or proceeding.
 
In no event will the indemnifying party be liable for the fees and expenses of
more than one counsel for all indemnified persons in connection with any one
action; claim, or proceeding or in connection with separate but similar or
related actions, claims, or proceedings in the same jurisdiction arising out of
the same general allegations. The indemnifying party will not be liable for any
settlement of any action, claim, or proceeding effected without the indemnifying
party’s express written consent, but if any action, claim, or proceeding, is
settled with the indemnifying party’s express written consent, the indemnifying
party will indemnify, defend, and hold harmless an indemnified person as
provided in this Section 8.
 
12

--------------------------------------------------------------------------------


 
9.  
Right to Advise Others and Uniformity of Acts and Practices.

 
(a) The Trading Advisor is engaged in the business of advising clients as to the
purchase and sale of futures interests. During the term of this Agreement, the
Trading Advisor, its principals and affiliates, will be advising other clients
(including affiliates and the stockholders, officers, directors, and employees
of the Trading Advisor and its affiliates and their families) and trading for
their own accounts. The Trading Advisor will use its commercially reasonable
efforts to implement a fair and consistent allocation policy that seeks to
ensure that all clients are treated equitably and positions allocated as nearly
as practicable in proportion to the assets available for trading of the accounts
managed or controlled by the Trading Advisor.  Upon written request, the
Managing Owner may request a copy of the Trading Advisor’s procedures regarding
the equitable treatment of trades across accounts.  Such procedures shall be
provided to the Managing Owner within 30 days of such request by the Managing
Owner.  Except as otherwise set forth herein, the Trading Advisor and its
principals and affiliates agree to treat the Fund in a fiduciary capacity to the
extent recognized by applicable law, but subject to that standard.  Under no
circumstances shall the Trading Advisor by any act or omission knowingly or
intentionally favor any account advised or managed by the Trading Advisor over
the account of the Fund with respect to the Trading Advisor’s trading
activities. Nothing contained in this Section 9(a) shall preclude the Trading
Advisor from charging different management and/or incentive fees to its clients.
Subject to the Trading Advisor’s obligations under applicable law, the Trading
Advisor or any of its principals or affiliates shall be free to advise and
manage accounts for other clients and shall be free to trade on the basis of the
same trading systems, methods, or strategies employed by the Trading Advisor for
the account of the Fund, or trading systems, methods, or strategies that are
entirely independent of, or materially different from, those employed for the
account of the Fund, and shall be free to compete for the same futures interests
as the Fund or to take positions opposite to the Fund, where such actions do not
knowingly or intentionally prefer any of such accounts over the account of the
Fund on an overall basis.
 
(b) The Trading Advisor shall not be restricted as to the number or nature of
its clients, except that: (i) so long as the Trading Advisor acts as a trading
advisor for the Fund, neither the Trading Advisor nor any of its principals or
affiliates shall knowingly hold any position or control any other account that
would cause the Fund, the Trading Advisor, or the principals or affiliates of
the Trading Advisor to be in violation of the CEAct or any regulations
promulgated thereunder, any other applicable law, or any applicable rule or
regulation of the CFTC or any other regulatory or self regulatory body,
exchange, or board; and (ii) neither the Trading Advisor nor any of its
principals or affiliates shall render futures interests trading advice to any
other individual or entity or otherwise engage in activity that shall knowingly
cause positions in futures interests to be attributed to the Trading Advisor
under the rules or regulations of the CFTC or any other regulatory or self
regulatory body, exchange, or board so as to require the significant
modification of positions taken or intended for the account of the Fund;
provided that the Trading Advisor may modify its trading systems, methods or
strategies to accommodate the trading of additional funds or accounts.  If
applicable speculative position limits are exceeded by the Trading Advisor in
the opinion of (i) the CFTC, or (ii) any other regulatory or self regulatory
body, exchange, or board, the Trading Advisor and its principals and affiliates
shall promptly liquidate positions in all of their accounts, including the
Fund’s account, as to which positions are attributed to the Trading Advisor as
nearly as possible in proportion to the accounts′

13

--------------------------------------------------------------------------------



respective amounts available for trading (taking into account different degrees
of leverage and “notional” equity) to the extent necessary to comply with the
applicable position limits; provided that, if such speculative position limits
have been set by the Fund’s futures commission merchant (rather than by an
exchange directly), the Trading Advisor may liquidate positions in only the
accounts held by such futures commission merchant.
 
10.  
Representations, Warranties, and Covenants of the Trading Advisor.

 
(a) Representations and Warranties of the Trading Advisor. The Trading Advisor
represents and warrants to and agrees with the Managing Owner and the Fund as
follows:
 
(i) It will exercise good faith and due care in implementing the Trading Program
on behalf of the Fund as described in the Disclosure Document (as modified from
time to time) or any other trading programs agreed to by the Managing Owner and
the Trading Advisor.
 
(ii) The Trading Advisor shall follow and comply with, at all times, the Trading
Policies in all material respects.
 
(iii) The Trading Advisor shall trade the Assets pursuant to the same trading
programs described in the Disclosure Document unless the Managing Owner and the
Trading Advisor agree otherwise.
 
(iv) The Trading Advisor is duly organized, validly existing and in good
standing under the laws of the state of its organization and is qualified to do
business as a foreign limited liability company and is in good standing in each
other jurisdiction in which the nature or conduct of its business requires such
qualification and the failure to so qualify would materially adversely affect
the Trading Advisor’s ability to perform its duties under this Agreement. The
Trading Advisor has full power and authority to perform its obligations under
this Agreement. The only principals of the Trading Advisor are those set forth
in the Disclosure Document (the “Trading Advisor Principals”).
 
(v) The Disclosure Document contains all statements and information required to
be included therein under the CEAct and other applicable laws, and such
information is accurate and complete in all material respects as of the date of
the Disclosure Document.
 
(vi) All references to the Trading Advisor and the Trading Advisor Principals
and trading systems, methods and performance in the Prospectus are accurate and
complete in all material respects. With respect only to the Trading Advisor, the
Trading Advisor Principals, and the Trading Advisor’s trading systems, methods
and prior trading performance:  (i) the Prospectus contains all statements and
information required to be included therein under the CEAct and the rules and
regulations thereunder, and (ii) the Prospectus does not contain, and will not
during the term of this Agreement contain, any untrue statement of a material
fact or omit to state a material fact necessary to make the statements contained
therein, in the light of the circumstances under which

14

--------------------------------------------------------------------------------



such statements were made, not misleading. Except as otherwise disclosed in the
Prospectus, the actual performance of each discretionary account directed by the
Trading Advisor or any principal or affiliate of the Trading Advisor over the
past five  years and year-to-date is disclosed in the Prospectus on either a
composite or a stand alone basis. The actual performance of such accounts set
forth in the Prospectus has been calculated and presented in accordance with the
descriptions therein and is complete and accurate in all material
respects.  Other than as expressly set forth in this subsection (vi), the
Trading Advisor shall have no responsibility for the content of the Prospectus.
 
(vii) This Agreement has been duly and validly authorized, executed and
delivered on behalf of the Trading Advisor and is a valid and binding agreement
of the Trading Advisor enforceable in accordance with its terms.
 
(viii) Each of the Trading Advisor and the Trading Advisor Principals has all
federal, state and foreign governmental, regulatory and exchange licenses and
approvals and has effected all filings and registrations with federal, state and
foreign governmental and regulatory agencies required to conduct its business
and to act as described in the Disclosure Document or required to perform its or
his obligations under this Agreement. The Trading Advisor is registered as a
commodity trading advisor under the CEAct and is a member of the NFA in such
capacity.
 
(ix) The execution and delivery of this Agreement, the incurrence of the
obligations set forth herein, the consummation of the transactions contemplated
herein and the payment of the fees hereunder will not violate, or constitute a
breach of, or default under, the certificate of incorporation or bylaws (or any
other organizational documents) of the Trading Advisor or any agreement or
instrument by which it is bound or of any order, rule, law or regulation binding
on it of any court or any governmental body or administrative agency or panel or
self-regulatory organization having jurisdiction over it.
 
(x) Since the respective dates as of which information is given in the
Disclosure Document, and except as may otherwise be stated in or contemplated by
the Disclosure Document, to the knowledge of the Trading Advisor after due
inquiry, there has not been any material adverse change in the condition,
financial or otherwise, business or prospects of the Trading Advisor or any
Trading Advisor Principal.
 
(xi) Except as set forth in the Disclosure Document there have not been and
there is not pending, or to the best of the Trading Advisor’s knowledge after
due inquiry, threatened, any action, suit or proceeding against the Trading
Advisor before or by any court or other governmental body to which the Trading
Advisor or any Trading Advisor Principal is or was a party, or to which any of
the assets of the Trading Advisor is or was subject and which resulted in or
might reasonably be expected to result in any material adverse change in the
condition, financial or otherwise, business or prospects of the Trading
Advisor.  None of the Trading Advisor or any Trading Advisor Principal has
received any notice of an investigation by the NFA, CFTC or other administrative
agency or self-regulatory body (whether United States or foreign) regarding
noncompliance by the Trading Advisor or any of the Trading Advisor Principals
with the CEAct or any other applicable law.
 
15

--------------------------------------------------------------------------------


 
(xii) Neither the Trading Advisor nor any Trading Advisor Principal has
received, or is entitled to receive, directly or indirectly, any commission,
finder’s fee, similar fee, or rebate from any person in connection with the
organization or operation of the Fund.
 
(xiii) Participation by the Trading Advisor in accordance with the terms hereof
will not violate any provisions of the Investment Advisers Act of 1940, as
amended.
 
(xiv) Neither the Trading Advisor nor any Trading Advisor Principal will use or
distribute the Prospectus or any selling literature or engage in any selling
activities whatsoever in connection with the offering of the Units.
 
         (xv) The foregoing representations and warranties shall be continuing
during the term of this Agreement and if at any time any event shall occur which
the Trading Advisor reasonably believes will make any of the foregoing
representations or warranties inaccurate, the Trading Advisor shall promptly
notify the Managing Owner and the Fund of the nature of such event.


(b) Covenants of the Trading Advisor.  The Trading Advisor covenants and agrees
that:
 
(i) The Trading Advisor shall maintain all registrations and memberships
necessary for the Trading Advisor to continue to act as described herein and to
at all times comply in all respects with all applicable laws, rules, and
regulations, to the extent that the failure to so comply would have a materially
adverse effect on the Trading Advisor’s ability to act as described herein.
 
(ii) The Trading Advisor shall promptly inform the Managing Owner if the Trading
Advisor or any Trading Advisor Principal becomes the subject of any
investigation, claim or proceeding of any regulatory authority having
jurisdiction over such person or becomes a named party to any litigation
materially affecting (or which may, with the passage of time, materially affect)
the business of the Trading Advisor. The Trading Advisor shall also promptly
inform the Managing Owner if the Trading Advisor becomes aware of any breach of
this Agreement by the Trading Advisor.
 
(iii) The Trading Advisor agrees to reasonably cooperate by providing
information regarding itself and its performance in the preparation of any
amendments or supplements to the Prospectus (subject to the limitation set forth
in Section 1 hereof).
 
16

--------------------------------------------------------------------------------


 
11.  
Representations and Warranties of the Fund and the Managing Owner; Covenants of
the Managing Owner.

 
(a) The Fund and the Managing Owner represent and warrant to the Trading
Advisor, as follows:
 
(i) The Fund is a Delaware statutory trust formed pursuant to its organizational
documents and Delaware law and is validly existing and in good standing under
the laws of the State of Delaware with full power and authority to engage in the
trading of futures interests and to engage in its other contemplated activities
as described in the Prospectus; the Fund is qualified to do business in each
jurisdiction in which the nature or conduct of its business requires such
qualification and where failure to be so qualified could materially adversely
affect the Fund’s ability to perform its obligations hereunder.
 
(ii) The Managing Owner is duly organized and validly existing and in good
standing as a limited liability company under the laws of the State of Delaware
and is qualified to do business and is in good standing as a foreign corporation
in each jurisdiction in which the nature or conduct of its business requires
such qualification and where the failure to be so qualified could materially
adversely affect the Managing Owner’s ability to perform its obligations
hereunder.
 
(iii) The Fund and the Managing Owner have full power and authority under
applicable law to conduct their business and to perform their respective
obligations under this Agreement and as described in the Prospectus.
 
(iv) As of the date hereof, the Prospectus contains all statements and
information required to be included therein by the CEAct and the rules and
regulations of the SEC or other applicable law and at all times subsequent
thereto up to and including each closing, the Prospectus will comply in all
material respects with the requirements of the rules of the NFA, the CEAct or
other applicable laws. The Prospectus as of the date on which the Trading
Advisor begins trading operations on behalf of the Account, and at each closing
will not contain any misleading or untrue statements of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading. Any supplemental sales literature, when read
in conjunction with the Prospectus, will not contain any untrue statements of a
material fact or omit to state a material fact necessary to make the statements
therein, in light of the circumstances under which such statements were made,
not misleading. This representation and warranty shall not, however, apply to
any statement or omission in the Prospectus or supplemental sales literature
made in reliance upon information furnished by and relating to the Trading
Advisor, its trading methods or its trading performance.
 
(v) Since the respective dates as of which information is given in the
Prospectus, to the knowledge of the Managing Owner after due inquiry, there have
not been any material adverse change in the condition, financial or otherwise,
or business of the Managing Owner or the Fund, whether or not arising in the
ordinary course of business.
 
17

--------------------------------------------------------------------------------


 
(vi) This Agreement has been duly and validly authorized, executed and delivered
by the Managing Owner on behalf of the Fund and constitutes a valid, binding and
enforceable agreement of the Fund and the Managing Owner in accordance with its
terms.
 
(vii) The execution and delivery of this Agreement, the incurrence of the
obligations set forth herein and the consummation of the transactions
contemplated herein and in the Prospectus will not violate, or constitute a
breach of, or default under, the Managing Owner’s organizational documents, or
the Fund’s organizational documents, or any material agreement or instrument by
which either the Managing Owner or the Fund, as the case may be, is bound or any
material order, rule, law or regulation applicable to the Managing Owner or the
Fund of any court or any governmental body or administrative agency or panel or
self-regulatory organization having jurisdiction over the Managing Owner or the
Fund.
 
(viii) Except as set forth in the Prospectus, there have not been in the five
years preceding the date of the Prospectus and there is not pending or, to the
Managing Owner’s knowledge, threatened, any action, suit or proceeding at law or
in equity before or by any court or by any federal, state, municipal or other
governmental body or any administrative, self-regulatory or commodity exchange
organization to which the Managing Owner or the Fund is or was a party, or to
which any of the assets of the Managing Owner or the Fund is or was subject; and
neither the Managing Owner nor any of the principals of the Managing Owner
(“Managing Owner Principals”) has received any notice of an investigation by the
NFA, CFTC or any other administrative or self-regulatory organization regarding
non-compliance by the Managing Owner or the Managing Owner Principals or the
Fund with the CEAct, the Securities Act of 1933, as amended, or any applicable
laws which are material to an investor’s decision to invest in the Fund.
 
(ix) The Managing Owner and the Managing Owner Principals have all federal,
state and foreign governmental, regulatory and exchange approvals and licenses,
and have effected all filings and registrations with federal, state and foreign
governmental agencies required to conduct their business and to act as described
in the Prospectus or required to perform their obligations under this Agreement
(including, without limitation, registration as a commodity pool operator under
the CEAct and membership in the NFA as a commodity pool operator) and will
maintain all such required approvals, licenses, filings and registrations for
the term of this Agreement. The Managing Owner’s principals identified in the
Prospectus are all of the Managing Owner Principals.
 
(x) The Fund is and shall remain in material compliance in all respects with all
laws, rules, regulations and orders of any government, governmental agency or
self-regulatory organization applicable to its business as described in the
Prospectus and this Agreement.
 
(xi) The foregoing representations and warranties shall be continuing during the
term of this Agreement and if at any time any event shall occur which the
Managing Owner reasonably believes will make any of the foregoing
representations or warranties inaccurate, the Managing Owner shall promptly
notify the Trading Advisor of the nature of such event.
 
18

--------------------------------------------------------------------------------


 
(b) Covenants of the Managing Owner. The Managing Owner covenants and agrees
that:
 
(i) The Managing Owner shall maintain all registrations and memberships
necessary for the Managing Owner to continue to act as described herein and in
the Prospectus and to all times comply in all respects with all applicable laws,
rules, and regulations, to the extent that the failure to so comply would have a
materially adverse effect on the Managing Owner’s ability to act as described
herein and in the Prospectus.
 
(ii) The Managing Owner shall promptly inform the Trading Advisor if the
Managing Owner, the Fund or any of their principals becomes the subject of any
lawsuit, investigation, claim, or proceeding of any regulatory authority having
jurisdiction over such person or becomes a named party to any litigation
materially affecting the business of the Managing Owner or the Fund. The
Managing Owner shall also promptly inform the Trading Advisor if the Managing
Owner or the Fund become aware of any material breach of this Agreement by the
Managing Owner or the Fund.
 
(iii)           The Managing Owner will not file or distribute any prospectus,
amendment or supplement thereto, containing a material change with respect to
the Trading Advisor, without the Trading Advisor's prior consent, such consent
not to be unreasonably withheld. While the Managing Owner will endeavor to
provide as much advance notice as possible, the Trading Advisor acknowledges
that the time for such consent will be dependent upon regulatory requirements
and shall provide any necessary response in accordance with any reasonable
request made by the Managing Owner.


 
12.  
Merger or Transfer of Assets.

 
The Managing Owner, Fund or the Trading Advisor may merge or consolidate with,
or sell or otherwise transfer its business, or all or a substantial portion of
its assets, to any entity upon written notice to the other parties.
 
13.  
Complete Agreement.

 
This Agreement constitutes the entire agreement between the parties with respect
to the matters referred to herein, and no other agreement, verbal or otherwise,
shall be binding as between the parties unless in writing and signed by the
party against whom enforcement is sought.
 
14.  
Assignment.

 
Subject to Section 12, hereof, this Agreement may not be assigned, transferred
by operation of law, change in control or otherwise, by any party hereto without
the express prior written consent of the other parties hereto.
 
19

--------------------------------------------------------------------------------


 
15.  
Amendment.

 
This Agreement may not be amended except by the written consent of the parties
hereto.  No waiver of any provision of this Agreement shall be implied from any
course of dealings between the parties, from any failure by any party to assert
its rights hereunder or any occasion or series of occasions.
 
16.  
Severability.

 
The invalidity or unenforceability of any provision of this Agreement or any
covenant herein contained shall not affect the validity or enforceability of any
other provision or covenant hereof or herein contained and any such invalid
provision or covenant shall be deemed to be severable.
 
17.  
Closing Certificates.

 
(a) The Trading Advisor shall, at the initial closing and at the request of the
Managing Owner at any monthly closing (as described in the Prospectus), provide
the following:
 
(i) To the Managing Owner and the Fund, a certificate, dated the date of any
such closing and in form and substance satisfactory to such parties and the
Trading Advisor, to the effect that;
 
(A) the representations and warranties by the Trading Advisor in this Agreement
are true, accurate, and complete on and as of the date of the closing, as if
made on the date of the closing; and
 
(B) the Trading Advisor has performed all of its obligations and satisfied all
of the conditions in all material respects on its part to be performed or
satisfied under this Agreement, at or prior to the date of such closing.
 
(ii) To the Managing Owner and the Fund, a report as of the closing date which
shall present, for the period from the date after the last day covered by the
historical performance records in the Prospectus to the latest reasonably
practicable day before closing, figures which shall be a continuation of such
historical performance records and which shall certify that such figures are, to
the best of such Trading Advisor’s knowledge, accurate in all material respects.
 
(b) Upon the reasonable request of the Managing Owner, the Trading Advisor shall
provide a legal opinion of the Trading Advisor’s counsel in a form acceptable to
the Managing Owner containing such legal opinions that are reasonable under the
circumstances.
 
(c) The Managing Owner shall, at the initial closing and at the request of the
Trading Advisor at any closing (as described in the Prospectus), provide the
following:
 
20

--------------------------------------------------------------------------------


 
(i) To the Trading Advisor, a certificate, dated the date of such closing and in
form and substance satisfactory to the Trading Advisor and the Managing Owner,
to the effect that:
 
(A) the representations and warranties by the Fund and the Managing Owner in
this Agreement are true, accurate, and complete on and as of the date of the
closing as if made on the date of the closing;
 
(B) no order preventing or suspending the use of the Prospectus has been issued
by the CFTC, the SEC, any state securities commission, or the NFA or other
self-regulatory organization and no proceedings for that purpose shall have been
instituted or are pending or, to the knowledge of the Managing Owner, are
contemplated or threatened under the CEAct; and
 
(C) The Fund and the Managing Owner have performed all of their obligations and
satisfied all of the conditions in all material respects on their part to be
performed or satisfied under this Agreement at or prior to the date of the
closing.
 
18.  
Inconsistent Filings.

 
If the Trading Advisor intends to file, to participate in the filing of, or to
publish any description of the Trading Advisor, or of its respective principals
or trading approaches that is materially inconsistent with those in the
Disclosure Document, the Trading Advisor shall inform the Managing Owner of such
intention and shall furnish copies of all such filings or publications at least
five Business Days prior to the date of filing or publication.
 
19.  
Disclosure Documents.

 
(a) During the term of this Agreement, the Trading Advisor shall furnish to the
Managing Owner promptly copies of all disclosure-documents as filed in final
form with the CFTC, NFA or other self-regulatory organization by the Trading
Advisor.  The Managing Owner and Fund each acknowledge receipt of the Trading
Advisor’s disclosure document (the “Disclosure Document”).
 
(b) The Managing Owner and the Fund will not distribute or supplement any
promotional material relating to the Trading Advisor unless the Trading Advisor
has received prior notice of and a copy of such promotional material and has
consented to the use of such promotional material in writing.  In the event the
Trading Advisor's consent has not been received within 3 business days of being
provided to the Trading Advisor and following reasonable attempts by the Trading
Manager to verify Trading Advisor’s receipt of proposed promotional material
relating to the trading advisor, consent shall be deemed granted. 
 
20. Track Record.  The track record and other performance information of the
Fund shall be the property of the Managing Owner and not the Trading Advisor.
 
21

--------------------------------------------------------------------------------


 
21.  
Use of Name.

 
The Trading Advisor hereby consents to the non-exclusive use by the Managing
Owner of the names “NuWave” and “NuWave Investment Management” in the Prospectus
and any sales material, only so long as the Trading Advisor serves as a trading
advisor to the Fund.  The Managing Owners agrees to indemnify and hold harmless
the Trading Advisor, its partners, directors, officers, affiliates, employees
and agents from and against any and all costs, losses, claims, damages or
liabilities, joint or several, including, without limitation, attorneys' fees
and disbursements, which may arise out of the misuse of the names “NuWave” or
"NuWave Investment Management" or out of any breach of, or failure to comply
with, this Section 21.


Upon termination of this Agreement, the Fund, at its expense, as promptly as
practicable:  (i) shall take all necessary action to cause the Prospectus and
organizational documents of the Fund to be amended in order to eliminate any
reference to "NuWave Investment Management” (except to the extent required by
law, regulation or rule); and (ii) shall cease to use in any other manner,
including, but not limited to, use in any sales literature or promotional
material, the name "NuWave Investment Management" or any name, mark or logo type
derived from it or similar to it (except to the extent required by law,
regulation or rule).


22.  
Notices.

 
All notices required to be delivered under this Agreement shall be in writing
and shall be effective when delivered personally on the day delivered, by
facsimile on receipt confirmation, by email followed by delivery of an original,
or when given by registered or certified mail, postage prepaid, return receipt
requested, on the second business day following the day on which it is so
mailed, addressed as follows (or to such other address as the party entitled to
notice shall hereafter designate in accordance with the terms hereof):
 

 
if to the Fund:
 
RJO Global Trust
 c/o R. J. O’Brien Fund Management, LLC
222 S. Riverside Plaza
Suite 9
Chicago, Illinois 60606
Attn:  Annette A. Cazenave
Facsimile: 312-373-4831
Email: acazenave@rjobrien.com
     
if to the Managing Owner:
 
R. J. O’Brien Fund Management, LLC
222 S. Riverside Plaza
Suite 9
Chicago, Illinois 60606
Attn:  Annette A. Cazenave
Facsimile: 312-373-4831
Email: acazenave@rjobrien.com


 
22

--------------------------------------------------------------------------------


 

 
With a copy to:
     
Alston & Bird LLP
90 Park Avenue
New York, NY 10016
Attn: Timothy P. Selby
Facsimile: (212) 210-9444
Email: timothy.selby@alston.com
 
 
if to the Trading Advisor:
 
 
NuWave Investment Management, LLC
1099 Mt. Kemble Ave.
Morristown, NJ 07960
Tel: 973-425-9192
Facsimile: 973-425-9190
 

23.  
Continuing Nature of Representations Warranties and Covenants: Survival.

 
All representations, warranties and covenants contained in this Agreement shall
be continuing during the term of this Agreement and the provisions of this
Agreement shall survive the termination of this Agreement with respect to any
matter arising while this Agreement was in effect.  Each party hereby agrees
that as of the date of this Agreement it is, and during its term shall be, in
compliance with its representations, warranties and covenants herein
contained.  In addition, if at any time any event occurs which would make any of
such representations, warranties or covenants not true, the affected party will
use its best efforts to promptly notify the other parties of such fact.
 
24.  
Third-Party Beneficiaries.

 
This Agreement is not intended and shall not convey any rights to a party to
this Agreement.
 
25.  
Governing Law.

 
This Agreement and any amendment hereto shall be governed by, and construed in
accordance with, the laws of the State of Illinois, United States of
America  (excluding the law thereof which requires the application of, or
reference to, the law of any other jurisdiction).  Each party hereto expressly
and irrevocably agrees (a) that it waives any objection, and specifically
consents, to venue in the United States federal or state courts located in the
City of Chicago, State of Illinois, United States of America, so that any action
at law or in equity may be brought and maintained in any such court, and (b)
that service of process in any such action may be effected against such party by
certified or registered mail or in any other manner permitted by applicable
United States Federal Rules of Civil Procedure or rules of the Courts of the
State of Illinois.  In addition each party hereto expressly and irrevocably
waives, in respect of any action

23

--------------------------------------------------------------------------------



brought in any United States federal or state court located in the City of
Chicago, State of Illinois or any resulting judgment, any objection, and hereby
specifically consents, to the jurisdiction of any such court and agrees not to
seek to change the situs of such action or to assert that any other court in any
other jurisdiction is a more suitable forum for the hearing and adjudication of
any claim or dispute raised in such action.
 
26.  
Remedies.

 
In any action or proceeding arising out of any of the provisions of this
Agreement, the Trading Advisor agrees not to seek any prejudgment equitable or
ancillary relief. The Trading Advisor agrees that its sole remedy in any such
action or proceeding shall be to seek actual monetary damages for any breach of
this Agreement, except that Trading Advisor may seek a declaratory judgment with
respect to the indemnification provisions of this Agreement.
 
27.  
Headings.

 
Headings to sections herein are for the convenience of the parties only and are
not intended to be part of or to affect the meaning or interpretation of this
Agreement.
 
28.  
Successors.

 
This Agreement including the representations, warranties and covenants contained
herein shall be binding upon and inure to the benefit of the parties hereto,
their successors and permitted assigns, and no other person shall have any right
or obligation under this Agreement.
 
29.  
Counterparts.

 
This Agreement may be executed in counterparts, each of which shall be deemed an
original but all of which together shall constitute one and the same instrument.
 
30.  
Waiver of Breach.

 
The waiver by any party of a breach of any provision of this Agreement shall not
operate or be construed as a waiver of any subsequent breach or of a breach by
any other party.  The failure of a party to insist upon strict adherence to any
provision of the Agreement shall not constitute a waiver or thereafter deprive
such party of the right to insist upon strict adherence.
 
24

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Agreement has been executed for and on behalf of the
undersigned as of the day and year first above written.
 

 
RJO GLOBAL TRUST
by R.J. O’Brien Fund Management, LLC
Managing Owner
 
 
By                                                      
Name:
Title:
     
R.J. O’BRIEN FUND MANAGEMENT, LLC
 
 
By                                                      
Name:
Title:
     
NUWAVE INVESTMENT MANAGEMENT, LLC
 
By                                                      
Name:
Title:

 
25

--------------------------------------------------------------------------------


 
EXHIBIT A
 
 
Trading Policies
 
1.           The Trading Advisor will not employ the trading technique commonly
known as “pyramiding,” in which the Trading Advisor uses unrealized profits on
existing positions in a given futures interest due to favorable price movement
as margin specifically to buy or sell additional positions in the same or a
related futures interest. Taking into account the Fund’s open trade equity
(i.e., the profit or loss on an open futures interest position) on existing
positions in determining generally whether to acquire additional futures
interest positions on behalf of the Fund will not be considered to constitute
“pyramiding.”
 
2.           The Trading Advisor will not utilize borrowings on behalf of the
Fund except if the Fund purchases or takes delivery of commodities. If the
Trading Advisor borrows money on behalf of the Fund, the lending entity in such
case (the “lender”) may not receive interest in excess of its interest costs,
nor may the lender receive interest in excess of the amounts which would be
charged the Fund by unrelated banks on comparable loans for the same purpose,
nor may the lender or any affiliate thereof receive any points or other
financing charges or fees regardless of the amount. Use of lines of credit in
connection with its forward trading does not, however, constitute borrowing for
purposes of this trading limitation.
 
3.           The Trading Advisor will not “churn” the Fund’s assets. Churning is
the unnecessary execution of trades so as to generate increased brokerage
commissions.
 
4.           The Trading Advisor will trade currencies and other commodities on
futures exchanges, in the interbank and forward contract markets only with
banks, brokers, dealers, and other financial institutions which the Managing
Owner has determined to be creditworthy.
 
5.           The Trading Advisor will trade only in those futures interests that
have been approved by the CFTC as suitable for US investors. The Trading Advisor
will not establish new positions in a futures interest on behalf of the Fund for
any one contract month or option if such additional positions would result in a
net long or short position for that futures interest requiring as margin or
premium more than 15% of the Fund’s assets allocated to the Trading Advisor. In
addition, the Trading Advisor will, on behalf of the Fund, except under
extraordinary circumstances, maintain positions in futures interests in at least
two market segments (i.e., agricultural items, industrial items (including
energies), metals, currencies, and financial instruments (including stock,
financial, and economic indexes)) at any one time.
 
6.           The Trading Advisor will not acquire additional positions in any
futures interest on behalf of the Fund if such additional positions would result
in the aggregate net long or short positions for all futures interests requiring
as margin or premium for all outstanding positions more than 66 2/3% of the
Fund’s assets allocated to the Trading Advisor.
 
7.           The Trading Advisor will not purchase, sell, or trade securities on
behalf of the Fund (except securities approved by the CFTC for investment of
customer funds).
 
8.           The Trading Advisor will be responsible for errors committed or
caused by it in transmitting orders for the purchase or sale of futures
interests for the Fund’s account.
 
A-1

--------------------------------------------------------------------------------




 
EXHIBIT B
 
COMMODITY TRADING AUTHORITY
 
Dear NuWave Investment Management, LLC:
 
RJO Global Trust (the “Fund”) and R.J. O’Brien Fund Management, LLC, the Fund’s
managing owner (the “Managing Owner”) do hereby make, constitute and appoint you
as the Fund’s attorney-in-fact to buy and sell futures and forward contracts
through such futures commission merchants as shall be agreed on by you and the
Managing Owner on behalf of the Fund, pursuant to the trading program identified
in the Agreement among the Fund, the Managing Owner and you as of the 28th day
of January, 2009, as amended or supplemented, and in accordance with the terms
and conditions of said Agreement.
 
This authorization shall terminate and be null, void and of no further effect
simultaneously with the termination of the said Agreement.
 

 
Very truly yours,
 
 
RJO GLOBAL TRUST
by R.J. O’Brien Fund Management, LLC
Managing Owner
 
 
By                                                      
Name:
Title:
     
R.J. O’BRIEN FUND MANAGEMENT, LLC
 
 
By                                                      
Name:
Title:



 
B-1

--------------------------------------------------------------------------------


 
EXHIBIT C
 
FUTURES INTERSTS TRADED
 


 
Exchange
Market Description
Sector
SFE
SPI
Stock Index
Euronext
CAC40
Stock Index
Eurex
DAX
Stock Index
Eurex - LIFFE
FTSE
Stock Index
HKFE
Hang Seng
Stock Index
Simex
Nikkei
Stock Index
CME
Emini S & P
Stock Index
SFE
Aussie 10 Year Bonds
Rate_Long
Eurex
Bund
Rate_Long
TSE
Japanese Gov't Bonds
Rate_Long
Simex
Japanese Gov't Bonds
Rate_Long
Eurex - LIFFE
Long Gilt
Rate_Long
CBOT
Ten Year Notes
Rate_Long
Eurex - LIFFE
Euribor 3 Month
Rate_Short
CME
Eurodollar
Rate_Short
Eurex - LIFFE
Short Sterling
Rate_Short
CME
Aussie Dollar
Currency
CME
British Pound
Currency
CME
Canadian Dollar
Currency
CME
Euro Currency
Currency
CME
Japanese Yen
Currency
COMEX - Globex
Gold
Metal_Precious
COMEX - Globex
Silver
Metal_Precious
LME
Aluminum
Metal_Industry
LME
Copper
Metal_Industry
Nymex/CME
Crude Oil
Energy
Nymex/CME
Heating Oil
Energy
Nymex/CME
RBOB
Energy
Nymex/CME
Natural Gas
Energy
CBOT
Corn
Grain
CBOT
Soybeans
Grain
CBOT
Wheat
Grain
CME
Live Cattle
Livestock
ICE
Coffee
Soft
ICE
Cotton
Soft
ICE
Sugar
Soft



 
 
C-1 

--------------------------------------------------------------------------------


